DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,893,501. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application are found in U.S. Patent No. 10,893,501 with obvious wording variations. Take an example of comparing 1 and 2 of the pending application and claim 1 and 3 of U.S. Patent No. 10,893,501:
Pending Application 17106468
U.S. Patent No. 10,893,501
Claim 1, A system comprising: a processor; and a memory that stores computer-executable instructions that, in response to execution by the processor, cause the processor to perform operations comprising: generating a power allocation command directed to a user equipment, wherein the power allocation command instructs the user equipment to report a location of the user equipment in response to a trigger event associated with the user equipment, providing the power allocation command to the user equipment, receiving a reported location of the user equipment, wherein the reported location indicates the location of the user equipment at a corresponding time relative to occurrence of the trigger event, detecting that the user equipment is approaching a communication coverage edge of a wireless communication coverage area corresponding to a wireless communication service, and generating a lost connection time estimate for the user equipment, wherein the lost connection time estimate provides an estimated amount of time before the user equipment loses contact with the wireless communication service.
Claim 2, The system of claim 1, wherein the power allocation command instructs the user equipment to suspend execution of a shut-down routine for powering off the user equipment until after the user equipment attempts to report the location of the user equipment.
A system comprising: a processor; and a memory that stores computer-executable instructions that, in response to execution by the processor, cause the processor to perform operations comprising: generating a power allocation command directed to a user equipment, wherein the power allocation command instructs the user equipment to report a location of the user equipment in response to a trigger event associated with the user equipment, and wherein the power allocation command instructs the user equipment to suspend execution of a shut-down routine for powering off the user equipment until after the user equipment attempts to report the location of the user equipment, providing the power allocation command to the user equipment, and receiving a reported location of the user equipment, wherein the reported location indicates the location of the user equipment at a corresponding time relative to occurrence of the trigger event. 
   Claim 3, The system of claim 1, wherein the operations further comprise: detecting that the user equipment is approaching a communication coverage edge of a wireless communication coverage area corresponding to a wireless communication service; and generating a lost connection time estimate for the user equipment, wherein the lost connection time estimate provides an estimated amount of time before the user equipment loses contact with the wireless communication service.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrzic et al. (US20160353379) (hereinafter Vrzic) in view of Brugman (US20200396787).

 Per claim 1, Vrzic discloses a system comprising: a processor; and a memory that stores computer-executable instructions that, in response to execution by the processor, cause the processor to perform operations 6(paragraph 0012, memory and processor) comprising: generating a power allocation command directed to a user equipment, wherein the power allocation command instructs the user equipment to report a location of the user equipment in response to a trigger event associated with the user equipment (paragraph 0035, i.e. the status information[also includes notification information] may be transmitted by the UE in response to receiving a status information request from a radio node, transmission of the status information may be initiated by the UE in response to an event trigger detected by the UE), providing the power allocation command to the user equipment, and receiving a reported location of the user equipment (paragraph 0035, The status information may also identify a class of devices that the UE belongs to, a geographic location and paragraph 0038, i.e. The trigger conditions associated with the power management policy may be forwarded (307) to UE 160, examiner interprets trigger condition as reporting location information [geographical location] or conditions of the UE) but fails to explicitly disclose receiving a reported location of the user equipment, wherein the reported location indicates the location of the user equipment at a corresponding time relative to occurrence of the trigger event, detecting that the user equipment is approaching a communication coverage edge of a wireless communication coverage area corresponding to a wireless communication service, and generating a lost connection time estimate for the user equipment, wherein the lost connection time estimate provides an estimated amount of time before the user equipment loses contact with the wireless communication service.
 the transport 120 may be traveling along a particular road and may have active data communications being received and/or sent to certain data stations 122/124), wherein the reported location indicates the location of the user equipment at a corresponding time relative to occurrence of the trigger event (paragraph 0043, Fig 1a, i.e. the third party server 110 may be used to monitor the transport's route for safety measures, such as sharing data with a third party transport, such as another transport on the road via vehicle-to-vehicle (V2V) communications.  This may enable the 
transport to share updated location information and status information [i.e., data network loss] in the event of an emergency), detecting that the user equipment is approaching a communication coverage edge of a wireless communication coverage area corresponding to a wireless communication service (paragraph 0042, i.e. the transport 120 may be traveling along a particular road and may have active data communications being received and/or sent to certain data stations 122/124.  The data stations may be cellular data base stations or may be other forms of data communication sites, such as microcells, 
femtocells, satellite data sites, private network relays/repeaters, etc., which provide wireless data to the transport via an on-board vehicle computer and/or a mobile device inside the transport), and generating a lost connection time estimate for the user equipment, wherein the lost connection time estimate provides an estimated amount of time before the user equipment loses contact with the wireless communication service (paragraph 0010, i.e. determining an estimated amount of network down time until the transport regains the data network connection once the data network connection is lost, responsive to determining the data network connection will be lost and the estimated amount of network down time).
	Therefore, one skilled in the art would have found it obvious from the combined teachings of Brugman into the invention of Vrzic, where Vrzic provides a method for User Equipment (UE) power management in a wireless communication system is provided. A connection manager of the communication system receives a power management policy from a third party entity and Brugman provides determining an amount of time a transport will lose a data network connection when the transport is predicted to enter an area associated with the loss of the data network connection in order to have a better quality of services Identifying and anticipating the loss of such data services may provide a 
	Per claim 3, the combination discloses the system of claim 1, wherein Brugman discloses the operations further comprise generating a device trail map that presents reported locations of the user equipment since the trigger event occurred (paragraph 0066, i.e. the process may include determining a current map position and a future map position of the transport based on the route plan, identifying portions of the map between the current map position and the future map position which are known to have failed data network connections).
Therefore, one skilled in the art would have found it obvious from the combined teachings of Brugman into the invention of Vrzic, in order to have a better quality of services identifying and anticipating the loss of such data services may provide a way to optimize the data services during periods of time when no data services are available, and monitoring path positions along the way prior to loss of data, see Brugman, paragraphs 0004, 0005 and 0066.
Per claim 4, the combination discloses the system of claim 1, wherein Brugman discloses the operations further comprise detecting that the user equipment is no longer receiving the wireless communication service (paragraph 0060, i.e. the ongoing monitoring of the condition level of the vehicle may be based on sensor data, such as a data connection sensor which is used to measure signal loss levels, a number of data loss events over a period of time, etc. the sensor data may provide periodic updates to the server 320 to indicate whether compliance with a data connection is lost or is likely to be lost in the near future, similar rationale as claim 3).
Per claim 5, the combination discloses the system of claim 4, wherein Brugman discloses the operations further comprise generating a designated contact communication[via manager server 320/ block chain) that informs a target device that the user equipment is no longer receiving the wireless communication service. (paragraph 0061, Fig 3a, after loss of data ref. 324, perform preparatory actions such as notifying other vehicles V2V communication about its current location, date, time, and its expected route and signal connection reestablishment time, also see paragraph 0047, i.e. blockchain, owners of  autonomous/non-autonomous vehicles [or occupants of the vehicles]may register their personal profiles in a shared distributed ledger or other data management system so the information 
Therefore, one skilled in the art would have found it obvious from the combined teachings of Brugman into the invention of Vrzic, in order to have a better quality of services identifying and anticipating the loss of such data services may provide a way to optimize the data services during periods of time when no data services are available, and monitoring path positions along the way prior to loss of data and agreement in place in case data is loss utilizing data from other sources for mapping data, see Brugman, paragraphs 0005, 0047 and 0061.
Per claim 6, refer to the same rationale as explained in claim 5.
Per claim 8, refer to the same rationale as explained in claim 1.
Per claim 9, the combination discloses the method of claim 8, wherein Brugman discloses the trigger event corresponds to at least one of an invocation of a shut-down routine on the user equipment, the user equipment approaching the communication coverage edge, or the user equipment indicating a power level that is below a power threshold (paragraph 0061, Fig 3a, i.e. certain data network access thresholds 322 may indicate that a data network access loss event is about to occur and Once the decision is made that the data loss is imminent and about to occur 324, the vehicle may perform preparatory actions 326, such as begin accessing the stored data, stop attempting to download data until a period of time expires, attempt to notify other vehicles).
Therefore, one skilled in the art would have found it obvious from the combined teachings of Brugman into the invention of Vrzic, in order to have a better quality of services identifying and anticipating the loss of such data services may provide a way to optimize the data services during periods of time when no data services are available, and monitoring path positions along the way prior to loss of data and utilizing preparatory actions when data loss is imminent, see Brugman, paragraphs 0004, 0005 and 0061.
Per claim 10, refer to the same rationale as explained in claim 3.
Per claim 11, refer to the same rationale as explained in claim 4.
Per claim 12, refer to the same rationale as explained in claim 5.

Per claim 15, refer to the same rationale as explained in claim 1.
Per claim 16, refer to the same rationale as explained in claim 9.
Per claim 17, refer to the same rationale as explained in claim 3.
Per claim 18, refer to the same rationale as explained in claim 4.
Per claim 19, refer to the same rationale as explained in claim 5.
Per claim 20, refer to the same rationale as explained in claim 6.
Allowable Subject Matter
Claim 2, 7 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar  can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647